Citation Nr: 1030596	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable evaluation for a scar of the inner 
lower lip, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1977 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
Orleans, Louisiana.  This rating action granted service 
connection for a scar of the inner lower lip and assigned a 
noncompensable disability rating.  The effective date was 
determined to be July 20, 2004.  The appellant was notified of 
this action and he subsequently appealed claiming that his 
disability should be assigned a higher rating.

The Veteran has raised the issue of service connection for 
a scar below the outer portion of the lower lip.  See VA 
Form 646 dated in September 2009.  This matter has not yet 
been adjudicated and is referred to the RO for the 
appropriate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue addressed in 
this decision.

2.  The appellant's residual scar of the inner lower lip is well-
healed, nontender, and does not cause limitation of function.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for a scar of the inner lower lip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.7, 4.55, 4.56, 4.73, 4.104, Diagnostic Codes 
7800-7805 (2002 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board claiming that his inner 
lip scar is underrated.  He asks that it be assigned a 
compensable evaluation.  The Board has thoroughly reviewed all 
the evidence in the appellant's claims file.  Although the Board 
has an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The appellant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, additional notice was not required once service connection 
was granted.

The Board further notes that the claimant's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  There is no objective evidence indicating that 
there has been a material change in the service-connected 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2009).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The record 
indicates that in conjunction with the original grant of service 
connection, the appellant underwent a VA examination of the lip 
in November 2007.  Said examination report is thorough and 
supported by the record.  This report included a review of the 
pertinent history and examination of the appellant.  His current 
symptoms were discussed.  Therefore, the examination in this case 
is adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326 (2009).  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Also, the appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements in 
support of his claim, and those elements have been included in 
the claims folder for review.  Accordingly, the VA has given the 
appellant every opportunity to express his opinions with respect 
to the issue now before the Board and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).  Because the appellant's medical records have been 
obtained and he has undergone an adequate medical examination of 
the disability at issue, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the appellant has been prejudiced thereby).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2009) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

With respect to the issue before the Board, the appeal does stem 
from the appellant's disagreement with an evaluation assigned in 
connection with the original grant of service connection, and the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

The appellant has expressed disagreement with the assignment of a 
noncompensable evaluation of his inner lower lip scar.  

Upon VA dental examination in August 2006, it was noted that the 
Veteran had some keloid (scar) tissue present in the inner part 
of his lower lip.  Keloid is defined as a sharply elevated, 
irregularly-shaped, progressively enlarging scar due to the 
formation of excessive amounts of collagen in the corium during 
connective tissue repair.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 872 (27th Ed. 1988).  

By way of a September 2007 decision, the Board granted service 
connection for the scar.  Following a November 2007 VA 
examination, the RO implemented the Board's grant and assigned a 
noncompensable evaluation pursuant to Diagnostic Code 7800 
effective from July 20, 2004.  

The November 2007 VA scars examination report indicates that the 
scar is .1 centimeter wide and 4 centimeters in length.  It was 
not been found to be tender or adherent to any underlying tissue.  
Moreover, the examiner in November 2007 stated that there was no 
limitation of motion or loss of function secondary to the scar.  
Additionally, there was no underlying soft tissue damage, skin 
ulceration or breakdown over the scar, or underlying tissue loss.  
The scar was not elevated, depressed, or indurated, and the 
examiner concluded that it did not cause any disfigurement to the 
head, face, or neck.  The texture of the scar was normal.  A 
color photograph of the inside lower lip scar was taken and is 
associated with the claims folder.  

The appellant's scar has been rated  pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7800.  The 
criteria for rating scars were revised, effective October 23, 
2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The RO informed 
him of both the old and new criteria and also considered his 
appeal under the rating criteria that were effective from August 
30, 2002 and the criteria effective from October 23, 2008.  

His condition has been assigned a noncompensable evaluation.  
Under the applicable criteria in effect from August 30, 2002, for 
scars that are located on the head, face, or neck, a 10 percent 
rating is warranted with one characteristic of disfigurement; a 
30 percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is assigned 
for visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; with 
four or five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  Id.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  
Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 
3, the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800, 
Notes 1-3.

Therefore, in order for the appellant to be granted a 10 percent 
rating there needs to be evidence of one characteristic of 
disfigurement of the head, face, or neck.  However, after a 
careful review of the appellant's claims file, the Board finds 
that the appellant does not have any characteristics of 
disfigurement.  At the examination, it was noted that the scar 
was not in an exposed area (the inner lower lip).  It is less 
than 0.6 centimeters in width and less than 13 cm. in length, nor 
is it elevated or depressed on palpation, adherent, hypo- or 
hyperpigmented, nor is it productive of abnormal texture.  In 
addition there is no showing of abnormal skin texture, underlying 
soft tissue loss or indurated and inflexible skin.  The color 
photograph provided is consistent with the examiner's findings 
upon examination and does not show that a compensable rating is 
warranted based on the characteristics of disfigurement.  

The Board has considered whether a compensable evaluation is 
warranted under other diagnostic criteria.  Since it could be 
argued that the inner lip is a scar of an area other than the 
head, face, or neck, the Board has considered the criteria of 
Codes 7801 and 7802.  Pursuant to Diagnostic Code 7801, a deep 
scar that involves an area or areas exceeding 6 square inches or 
39 sq. cm. warrants a 10 percent or higher rating depending on 
the total area or areas involved.  However, in this case, the 
Veteran does not have a deep scar nor does the scar exceed six 
square inches or involve limitation of motion.  Pursuant to 
Diagnostic Code 7802, a superficial scar that does not cause 
limited motion is entitled to a maximum 10 percent evaluation if 
the scar involves an area or areas of 144 square inches or 
greater.  That is not the case here.  Accordingly, the Veteran is 
not entitled to a compensable rating under Diagnostic Codes 7801 
and 7802.  

Pursuant to Diagnostic Code 7803 a superficial, unstable scar 
warrants a 10 percent evaluation and pursuant to Diagnostic Code 
7804, a superficial scar that is painful on examination is 
entitled to a 10 percent evaluation.  Upon VA examination, the 
examiner found there was no tenderness on palpation nor was the 
scar found to be unstable therefore a compensable evaluation is 
not warranted under these criteria.  Nor is a compensable rating 
warranted pursuant to Diagnostic Code 7805, which states that 
other scars should be rated based on limitation of function of 
the affected part because the examiner specifically stated that 
there was no limitation of function.  

In pertinent part, the regulatory amendments include the addition 
of note 4 under Diagnostic Code 7800.  This note provides that VA 
should separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code(s) and apply § 4.25 to combine the evaluation(s) 
with the evaluation assigned under this diagnostic code.  
Diagnostic Code 7804 was revised to indicate that unstable or 
painful scars would be rated as 10 percent disabling provided 
that there was one or two scars that were unstable or painful.   
Higher ratings are available for addition unstable or painful 
scars.  Diagnostic Code 7805 was revised to indicate that any 
disabling effect(s) not considered in a rating pursuant to 
Diagnostic Codes 7800-7804 could be rated under an appropriate 
diagnostic code.  A compensable rating is not warranted under the 
new criteria.  The evidence does not show that he has service-
connected pain, instability and residuals of associated muscle or 
nerve damage.  In a September 2007 decision, the Board determined 
that new and material evidence had not been presented to reopen a 
claim for entitlement to service connection for residuals of a 
jaw injury, to include loss of bone, pain, and numbness.  
Accordingly, a separate evaluation is not warranted pursuant to 
Note 4 under Diagnostic Code 7800.  In addition, the examiner 
found the scar was not unstable or painful nor are there other 
disabling effects such that another diagnostic code is 
applicable.  

To support his claim, the appellant asserts that a higher rating 
is warranted, however, his statements are outweighed by the 2007 
examination report which shows that none of the criteria required 
for a compensable rating are present.  Although a VA examiner in 
2006 described the scar as a keloid scar, the Board finds the 
2007 examination report more probative on whether the scar is 
elevated on palpation.  The 2007 examiner specifically stated 
that it was not and conducted a thorough evaluation of the scar 
not a dental examination, which was the examination conducted in 
2006.  The 2007 examination report contains thorough findings 
pertaining to the scar that were based on a physical examination 
and accordingly the report is entitled to greater probative 
weight than the 2006 dental examination report and the 
appellant's assertions.  

The Board has considered whether staged ratings are warranted but 
finds that they are not.  At no point during the pendency of this 
appeal does the evidence show that a compensable evaluation is 
warranted for a distinct period or periods of time based on facts 
showing that the criteria for a compensable evaluation are met.  

It is noted that the Veteran asserted in his notice of 
disagreement that there was no mention about the bottom portion 
of his lower lip being numb or the pain he was having at the 
bottom portion of his gum.  He stated that the major factor 
pertaining to his injury was that four of his teeth were pushed 
backward and he also asserted that the lump he has due to the 
fall was not considered.  In that regard, it is noted that the 
Board determined in the September 2007 decision that new and 
material evidence had not been presented to reopen a claim for 
entitlement to service connection for residuals of a jaw injury, 
to include loss of bone, pain, and numbness.  If the Veteran 
wishes to reopen that claim, he may do so by filing new and 
material evidence with the RO.  

Finally, the Board has also considered whether the appellant is 
entitled to an extraschedular evaluation as a result of the 
symptoms and manifestations produced by his inner lower lip scar.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
inner lower lip scar.  A comparison between the level of severity 
and symptomatology of the appellant's scar with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the appellant's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for the inner lower lip scar.  Additionally, 
there is not shown to be evidence of marked interference with 
employment solely due to this disorder.  There is nothing in the 
record which suggests that the disability itself markedly impacts 
his ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disorder on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.


ORDER

Entitlement to a compensable evaluation for a scar of the inner 
lower lip, on appeal from an initial grant of service connection, 
is denied.  

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


